Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
In response to the election filed 11/23/2020, claim 1 is withdrawn, and claims 15 and 24 are cancelled. Claims 1-14, 16-23 and 25-41 are pending and claims 2-14, 16-23 and 25-41 are under examination. 
Election/Restrictions
Applicant’s election without traverse of claims 2-14, 16-23 and 25-41 in the reply filed on 11/23/2020 is acknowledged.
Claim Objections
Claim 33 is objected to because of the following informalities:  claim 33 recites “(Currently amended) The method according to claim 1 or 2,” which should read “(Currently amended) The method according to claim 2.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claim 2, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 2 recites the phrase “the rate and/or number of subject-specific data” in line 18. It is unclear whether the phrase refers to the “rate or number of said subject-specific data” in lines 13-14.
Claim 2 recites the limitation "the subject’s likelihood of success" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites a preamble “A system for performing a method according to claim 2” without further reciting any structural limitation in the body to perform the method. That is, the claimed system has no structure defined in the body, which renders the claim indefinite. For similar reason claim 41 is rejected as well.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 41 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 41 recites "A computer readable medium for …” The broadest reasonable interpretation of a claim drawn to a computer readable medium or its variation thereof covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 US.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory adding the limitation "non-transitory" to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987). 
Claim(s) 2-14, 16-23 and 25-41 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 2 recite(s) receiving a lifestyle intervention regimen to achieve a therapeutic milestone for said cardiometabolic disorder; entering subject-specific data for one or more validated compliance parameters associated with said therapeutic milestone for said cardiometabolic disorder; and optionally collecting body metric measurements1; and receiving from said subject, said subject-specific data for one or more validated compliance parameters associated with said therapeutic milestone; comparing entry activity comprised of a rate or number of said subject-specific data received from said subject with entry activity by prior subjects; and providing said subject with milestone achievement input, wherein said milestone achievement input is derived, at least in part, from the entry activity comprised of the rate and/or number of subject-specific data received from said subject, and predicts the subject's likelihood of success in achieving the therapeutic milestone for said cardiometabolic disorder at a future date.
The recited steps, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the generic computer component “by a digital interface and/or database,” nothing in the claim element precludes the step from practically being performed in the 
Alternatively, the claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for users to manage lifestyle and health interventions according to the progress of complying with a regimen, which is a method of managing interactions between people. Thus, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites following additional elements – “digital interface” and “database”. The additional elements in the recited steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of data processing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The mere recitation of “interface” or “database” is akin to adding the words “apply it” in conjunction with the abstract idea. MPEP 2106.05(I)(A) (Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation Id. Furthermore, the receiving a user input via the digital interface and storing data into a generic database is merely extra-solution activity and does not meaningfully limit the claim. The user input data is received and stored in some manner via an interface and doing so with generic computer function is not an inventive concept that meaningfully limits the abstract idea. Furthermore, the Applicant’s specification provides that the elements are well-known as well. In particular, Applicant’s own specification merely describes the additional elements at a relatively high-level, without detail, showing that those elements were well-known. See also MPEP 2106.05(d)(II) (providing a list of court-found well understood, routine and conventional activities previously known to the industry that do not amount to significantly more such as receiving or transmitting data over a network; performing repetitive calculations; electronic recordkeeping; storing and retrieving information in memory; electronically scanning or extracting data from a physical document; a web browser’s back and forward button functionality). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective 
Claim(s) 3-14, 16-23 and 25-41 is/are dependent on supra claim(s) and includes all the limitations of the claim(s). Therefore, the dependent claim(s) recite(s) the same abstract idea. The claim recites the additional limitations of a kiosk with an “digital interface server [claim 30],” “local display [claim 30]”, “device” [claim 31], “processor” [claim 31], “datalink” [claim 31], receiving “transmission” [claim 32], “computer readable instruction” [claim 32], “engine” [claim 32],”automated chat module” [claim 39] and “computer readable medium” [claim 41], which are no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry. The mere recitation of “server”, “device”, “processor”, “engine”, or “computer readable medium” is akin to adding the words “apply it” in conjunction with the abstract idea. MPEP 2106.05(I)(A) (Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f))). Further, the examiner takes OFFICIAL NOTICE that “automated chat module” is well-known are performing generic computer functions routinely used in computer applications and well-known. The Applicant’s specification provides that the elements are well-known as well. In particular, communication via “datalink” and receiving “transmission” or “computer readable instruction” are each functional generic computer components that perform the generic functions of transmitting information, common to electronics and computer systems. Generic computer implementation does not provide significantly more than the abstract idea. Applicant’s own specification merely describes the additional elements at a relatively high-level, without detail, showing that those elements were well-known. See also MPEP MPEP 2106.05(d)(II) (providing a list of court-found well understood, routine and conventional activities 
The aforementioned claims are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-14, 16-23 and 25-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cuthbert (U.S. Patent Application Publication 2013/0216989).

providing to said subject a digital interface for: 
receiving a lifestyle intervention regimen to achieve a therapeutic milestone for said cardiometabolic disorder (¶0027); 
entering subject-specific data for one or more validated compliance parameters associated with said therapeutic milestone for said cardiometabolic disorder (¶0035: “a subject can directly transmit the type of behavior to a system of the invention.”;); and 
optionally collecting body metric measurements (sensor 106 in FIG. 1; ¶0031: “the method for detecting an occurrence of a behavior of a subject comprises a method wherein the subject is monitored with a first and/or a second sensor(s)”); and 
receiving from said subject and via the digital interface, said subject-specific data for one or more validated compliance parameters associated with said therapeutic milestone (¶0049); 
comparing entry activity comprised of a rate or number of said subject-specific data received from said subject via the digital interface with a database of entry activity by prior subjects (¶0043: “The invention can compare the success of a subject, or a plurality of subjects, in achieving such motivational goals.”); and 
providing said subject with milestone achievement input, wherein said milestone achievement input is derived, at least in part, from the entry activity comprised of the rate and/or number of subject-specific data received from said subject via said digital interface, and predicts the subject's likelihood of success in achieving the therapeutic milestone for said cardiometabolic disorder at a future date (¶0043: “The invention can auto-populate a recommendation towards achieving a goal based on the number of subject's that have successfully applied the recommendation towards achieving the goal.”; ¶0063: “Personalized objectives can comprise a plurality of segments, each segment represented as objective 

Regarding claim 3, Cuthbert further discloses that said lifestyle intervention regimen is selected from the group consisting of a dietary regimen and an activity regimen (¶0027).

Regarding claim 4, Cuthbert further discloses that said lifestyle intervention regimen comprises a dietary regimen, and said dietary regimen comprises a plant based diet (¶0056 and ¶0066; here, the limitation “plant based” is merely non-functional descriptive material and no patentable weight is given;).

Regarding claim 5, Cuthbert further discloses that said dietary regimen further comprises vegetables, fruit, legumes, nuts and seeds, and whole grains (¶0090: “Behavioral-changing decisions can help subjects understand the complexity of ingredients for optimal psychosocial and physical well-being.”; here the limitation “vegetables, fruit, legumes, nuts and seeds, and whole grains” describing different ingredients” is merely non-functional descriptive material and no patentable weight is given).

Regarding claim 6, Cuthbert further discloses that said plant-based diet comprises recipes, ingredients and local ingredient acquisition locations (¶0090: “Behavioral-changing decisions can help subjects understand the complexity of ingredients for optimal psychosocial and physical well-being.”; here the limitation “recipes, ingredients and local ingredient acquisition locations” describing different ingredients” is merely non-functional descriptive material and no patentable weight is given).



Regarding claim 8, Cuthbert further discloses that said validated compliance parameters comprise at least 2, 3, 4, 5, or 6 of the compliance parameters selected from the group consisting of: generate meal plan; follow meal plan; procure ingredients from a shopping list; engage with digital interface; log daily targets log hydration; and communicate with coach (¶0063: “A customized script can be utilized to concatenate two or more objectives, such as objectives 3, 4, 5, 6, 7, 8, 9, 10 or more objectives to generate personalized content based on a subject's behavior.”).

Regarding claim 9, Cuthbert further discloses that said lifestyle intervention comprises the activity regimen, and said daily activity regimen comprises a type, intensity and frequency of exercise, a daily caloric burn target, or a combination thereof (¶0090: “Behavioral-changing regimens can provide knowledge of proper exercise, for example, resistance training, endurance training, flexibility training, and balance training, nutrition, peer support, and the ability to cope with the psychological and physical health changes experienced by a user.”).

Regarding claim 10, Cuthbert further discloses that said lifestyle intervention further comprises the dietary regimen (¶0056 and ¶0066).

Regarding claim 11, Cuthbert further discloses that said method comprises collecting body weight metric measurements of said subject via the digital interface and said milestone achievement 

Regarding claim 12, Cuthbert further discloses that said lifestyle-related health condition milestone or therapeutic milestone for said cardiometabolic disorder comprises weight loss (¶0070: “The behavior interpretation system can associate the behavior with potential recommendations.  For example, a user can specify an objective within the objective engine of losing a specified amount of weight.”).

Regarding claim 13, Cuthbert further discloses that cardiometabolic disorder is diabetes, and said therapeutic milestone comprises maintenance of HbAlc, fasting glucose, fasting insulin, alanine transaminase, and/or fasting lipids at a level indicative of therapeutic benefit for a subject having or at risk of having type-II diabetes (¶0086).

Regarding claims 14, 17, 20, 23 and 26, Cuthbert further discloses that the method comprises achieving said therapeutic milestone without pharmaceutical intervention, or with a reduced dosing of one or more pharmaceutical interventions (¶0056 and ¶0066 teaches a dietary regimen).

Regarding claim 16, Cuthbert further discloses that said cardiometabolic disorder is heart disease, and said therapeutic milestone is selected from the group consisting of: weight loss; improved lipid profile; lower blood pressure; and lower resting pulse rate (¶0070: “The behavior interpretation system can associate the behavior with potential recommendations.  For example, a user can specify an objective within the objective engine of losing a specified amount of weight.”).

Regarding claim 18, Cuthbert further discloses that said pharmaceutical intervention(s) comprise one or more interventions selected from the group consisting of: a beta- blocking agent, an alpha-blocking agent, an angiotensin-converting enzyme inhibitor, a statin, a diuretic, and a calcium channel blocker (¶0042: “The system of the invention can communicate with a pharmacy through the Message Platform of the invention, and the system of the invention can be used to place an order, for example, of an antibiotic cream that can be applied to the suture.”; ¶0056, ¶0066, ¶0083 and ¶0087 teaches pharmaceutical intervention; here the limitation “a beta- blocking agent, an alpha-blocking agent, an angiotensin-converting enzyme inhibitor, a statin, a diuretic, and a calcium channel blocker” is merely non-functional descriptive material and no patentable weight is given).

Regarding claim 19, Cuthbert further discloses that said cardiometabolic disorder is hypertension and said therapeutic milestone comprises maintenance of a diastolic and/or systolic blood pressure at a level indicative of therapeutic benefit for a subject having or at risk of having hypertension (¶0052: “the system of the invention can collect personal health information for entry into a database.  Personal health information of a subject can comprise … systolic and diastolic blood pressure measurements”).

Regarding claim 21, Cuthbert further discloses that said pharmaceutical intervention(s) comprise one or more interventions selected from the group consisting of: a beta- blocking agent, an alpha-blocking agent, an angiotensin-converting enzyme inhibitor, an angiotensin II receptor blocker, a calcium channel blocker, a diuretic, and a renin inhibitor (¶0042: “The system of the invention can communicate with a pharmacy through the Message Platform of the invention, and the system of the invention can be used to place an order, for example, of an antibiotic cream that can be applied to the suture.”; ¶0056, 

Regarding claim 22, Cuthbert further discloses that said cardiometabolic disorder is hyperlipidemia and said therapeutic milestone is improved lipid profile (“hyperlipidemia” in ¶0052; “lipid” in ¶0038).

Regarding claim 25, Cuthbert further discloses that said cardiometabolic disorder is coronary artery disease and said therapeutic milestone is selected from the group consisting of: weight loss; improved lipid profile; lower blood pressure; increased stamina; reduced angina; reduced fluid retention; increased coronary arterial blood flow; and reduced arterial plaque (¶0070: “The behavior interpretation system can associate the behavior with potential recommendations.  For example, a user can specify an objective within the objective engine of losing a specified amount of weight.”).

Regarding claim 27, Cuthbert further discloses that said pharmaceutical intervention(s) comprise one or more interventions selected from the group consisting of: a cholesterol-modifying medication selected from the group consisting of a statin, exetimibe, and PCSK9 inhibitors; an anti-coagulant, preferably selected from the group consisting of an anti-platelet agent (e.g. aspirin or Plavix), warfarin, low-molecular weight heparin, a direct thrombin inhibitor, and a factor Xa inhibitor; a beta-blocking agent, a vasodilator; a diuretic; and an angiotensin-converting enzyme inhibitor and an angiotensin II receptor blocking agent (¶0056: “a subject with a history of non-compliance with prescribed medical regimens can seek a behavior-changing objective to comply with a low cholesterol regimen.”).

Regarding claim 28, Cuthbert further discloses that said milestone achievement input is provided by a reference physician (¶0027: “A system of the invention can support any number of users, who can be, for example, physicians, clinicians, patients, caregivers, attendants, and researchers.”).

Regarding claim 29, Cuthbert further discloses step e) initiating direct personal feedback to said subject or increasing the level of direct personal feedback provided to said subject when said subject is predicted to be likely to miss their milestone (¶0089: “The system of the invention identifies germane, pragmatic, and consequential goals and presents objectives and recommendations towards achieving a goal to a subject.  A plurality of distinct types of behaviors can be monitored, changed, and scored by the system of the invention.”).

Regarding claim 30, Cuthbert further discloses transmitting the digital interface from a digital interface server to a user local display (¶0045: “The system and method of the invention can mine data detected by a plurality of sensors, from a plurality of devices, and from a plurality of databases.”; ¶0051: “The system of the invention provides a platform for behavioral databases that can communicate with a plurality of electronic devices that can be used by health care providers or subjects.”).

Regarding claim 31, Cuthbert further discloses that said user local display is a component of a user local device, wherein said user local device comprises the user-local display, a user local processor, and a user local datalink (¶0051: “The system of the invention provides a platform for behavioral databases that can communicate with a plurality of electronic devices that can be used by health care providers or subjects.”).



Regarding claim 33, Cuthbert further discloses that said providing said subject with milestone achievement input comprises transmitting computer readable instructions to said user-local device through said user-local datalink, wherein said computer readable instructions are configured to display a message comprising said input on said user-local display (¶0051: “The system of the invention provides a platform for behavioral databases that can communicate with a plurality of electronic devices that can be used by health care providers or subjects.”).

Regarding claim 34, Cuthbert further discloses that said message comprises a pre-configured communication indicating likelihood of success (¶0070).

Regarding claim 35, Cuthbert further discloses that said message further comprises a pre-configured communication indicating an additional lifestyle intervention for increasing likelihood of success (¶0070).

Regarding claim 36, Cuthbert further discloses that said communication indicating an additional lifestyle intervention for increasing likelihood of success is a message indicating an amount of increase in one or more validated compliance parameters to achieve a predicted likelihood of success (¶0070).



Regarding claim 38, Cuthbert further discloses that said message comprises a pre-configured communication requesting entry of subject-specific data via the digital interface (¶0127: “The system optionally sends the subject electronic messages or calendar reminders, or request for relevant information.”).

Regarding claim 39, Cuthbert further discloses that said message comprises an interface with an automated chat module (¶0074: “A messaging platform within the objective engine can be configured by a user or a subject from a plurality of available systems for social messaging.”; see also ¶0104 and ¶0113).

Regarding claim 40, please see the supra rejection of claim 2. 

Regarding claim 41, please see the supra rejection of claim 2. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that claim recites the step of “collecting body metric measurements” as optional and, therefore, no patentable weight is given. Even if given, in arguendo, under the broadest reasonable interpretation, mere collection can be done merely pencil and paper.